Citation Nr: 1804535	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-17 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 2005 to November 2005, from January 2010 to April 2010, from April 2010 to August 2010 and from October 2010 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran filed his notice of disagreement in March 2013, and timely filed his substantive appeal in May 2014.  

On September 22, 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), via videoconference.  A transcript of that hearing is of record.


FINDINGS OF FACTS

1.  The Veteran has not been diagnosed with a bilateral knee condition during the appeal period.

2.  The Veteran has not been diagnosed with a bilateral shoulder condition at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C. 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C. 1110, 1112, 5107 (2012);                          38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify & Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See the July 2011 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Service Connection Claims

Veteran asserts that his bilateral knee and shoulder disabilities had their onset during active duty.
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.                                   38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection must be based on a period of active service.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty.  38 U.S.C. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

At the outset, service treatment records reflect complaints of bilateral shoulder and knee pain.  Specifically, in a July 13, 2011 entry, a sick slip showed that the Veteran had bilateral knee, hip, shoulder, and ankle pain, due to an injury in the line of duty.  In a July 15, 2011 update, the Veteran had joint pain localized in his shoulders, joint pain localized in his hip, ankle joint pain, and joint pain localized in his knees.  See STRs pgs. 56-57.  

In an August 2012 VA examination, the Veteran reported he had shoulder and knee pain during service when he carried packs and heavy flak jackets.  He stated that the pain remains when he has running exercises and carrying heavy items.  During the examination, the Veteran had active movement against full resistance for his shoulders and knees bilaterally.  There were no objective signs of pain on movement.  No tenderness to palpation.  The x-rays of his knees revealed no significant arthritic process or joint narrowing seen.  No joint effusion was evident.  No radiopaque foreign body is identified.  No fracture or dislocation was seen.  In regards to his shoulders, there was no significant degenerative change or joint narrowing was seen.  No fracture, dislocation, or other significant osseous or joint space abnormality was noted.  At the end of the examination, the examiner diagnosed the Veteran with bilateral should arthralgia (mild) and bilateral knee arthralgia (mild).  

At the time of a September 22, 2017 hearing, the Veteran testified that he continues to suffer from bilateral shoulder and knee pain.  Clinical records from November 2011 to September 2017, reveal that the Veteran continues to complain of and receive treatment for bilateral shoulder and knee pain.  A September 2017 physical therapy consult note includes the annotation that the Veteran suffers from chronic bilateral shoulder and knee pain due to his arthritis.

The Board notes that the Veteran is competent to report on his observed symptoms and on the circumstances of his injuries during and after service.  At the hearing, the Veteran consistently and credibly testified that he has experienced pain since service and further described the chronic nature of his symptoms.  Post service treatment records document the chronic nature of symptoms as testified during the hearing.  Accordingly, the Board finds that the Veteran's reports of in-service injuries to his shoulders and knee both competent and credible.  See Owens v. Brown, 7 Vet. App. 429 (1995); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Even with the positive in-service complaints and treatments, as well as the positive diagnoses of bilateral shoulder and bilateral knee arthralgia, the Veteran's claim fails as he has not been diagnosed with a bilateral knee or bilateral shoulder disability recognized under VA law.  The Board notes that the Veteran was diagnosed with right knee cellulitis, but the cellulitis was resolved in August 2010.  See August 2012 VA Examination.  The Veteran has not claimed that he had cellulitis during active duty and all his arguments pertain to orthopedic problems with his knees due to carrying heavy weight during active duty.  The service connection for knee cellulitis is not before the Board.  

The diagnoses of bilateral knee and shoulder arthralgia is not a disability for VA compensation purposes.  By way of reference, arthralgia is defined as pain in a joint.  See Dorland's Illustrated Medical  Dictionary 152 (31st Ed. 2007).  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Without a current diagnosis, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); see also Chelte v. Brown, 10 Vet. App. 268 (1997) ( observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  

Accordingly, the Board finds that the evidence of record is against a finding of service connection for a bilateral knee or bilateral shoulder disability.  As the preponderance of the evidence is against the Veteran's claims, the benefit of doubt doctrine is not applicable.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


